Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is a non-final, first office action is response to application 16/470,389 filed on June 17, 2019. Claim(s) 1- 27 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claim 27 is a computer-readable medium. However, when specification is silent (which is the case here), one ordinary skilled would understand computer-readable medium to include transitory signals per se. Therefore, claim 27 does not belong to any one of the four statutory categories. Further analysis on claim 27 will be performed as if claim 27 is directed to “non-transitory” computer readable medium.
Claims 1-26 falls into at least one statutory categories and analysis will proceed as normal.
Step 2A Prong 1: Independent Claim(s) 1, 14, and 27, recites an entity that is able to receive an order for medication from a patient, which, the entity is able to determine an expected environmental condition for the medication. The entity will then determine packaging material needed for the medication order and then display the packaging configuration. Independent Claim(s) 1, 14, and 27, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim(s) 1, 14, and 27, recite(s) “receiving a medication order comprising medication order data identifying at least one medication for a patient,” “determining, predicted environmental conditions for the shipment of the at least one medication from the first location to the destination location based at least on the medication order data,” “determining, an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one medication order based at least partially on the predicted environmental conditions,” and “generating a visual representation of the optimized packing configuration,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim(s) 1, 14, and 27,  are similar to an entity receiving a medication order, which, the entity will then determine expected environmental conditions for the shipment and a packing configuration for the shipment. Claim 1: a processor and display device; Claim 14: a processor, a computer, and a display device; and Claim 27: a computer-readable medium, a processor, a computer, and a display device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 14, and 27 recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1, 14, and 27, as a whole describes how to generally “apply,” the concept(s) of “receiving,” “determining,” “determining,” and “generating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a processor and display device; Claim 14: a processor, a computer, and a display device; and Claim 27: a computer-readable medium, a processor, a computer, and a display device). Examiner, notes that the processor, display device, computer, and computer-readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Also, in this case, applicants limitations recite that the additional elements are able to receive medication order information, which, will be used to determine environmental conditions and packaging configuration and then displaying the packaging configuration information for the shipment thus at best is merely collecting order information, displaying the order packaging information after manipulating the packing information, which, is the equivalent to the words of apply it, see Intellectual Ventures I v. Capital One Fin. Corp., MPEP 2106.05(f)(1). Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found that selecting information, based on types of information and availability of information in a power-gird environment, for collection, analysis, and display was considered to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are selecting a particular data source or type of data to be manipulated when a medication order can be received by the system, which, the system will then determine environmental conditions based on the medication order and a packing configuration based on the environmental conditions then displaying the packing configuration thus receiving order information for determining various conditions to then display packing information based on those conditions at best amounts to selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., processor) is considered insignificant extra-solution activity, see above analysis. Similar to, Flook, the court found that performing repetitive calculations is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the processor is able perform various linear regression analysis steps for determining shipment information, as taught in applicant’s specification paragraph(s) 0052-0053.  Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 3-4, 7, 11-12, 16-17, 20, 24-25: The various metrics of Dependent Claim(s) 3-4, 7, 11-12, 16-17, 20, 24-25 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 14, and 27 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

Claim(s) 2 and 15: The additional limitation(s) of describing “collecting,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “collecting environmental condition data during shipment of the at least one medication from the first location to the destination location,” and “determining whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions,” falls within certain methods of organizing  human activity. The limitations that amount to “apply it,” are the processor. Examiner, notes that the processor is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving, determining, and comparing information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim(s) 2 and 15 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 5 and  18: The additional limitation(s) of describing “determining,” and “modifying,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “wherein the predicted environmental conditions are determined,” and “modify based on the collected environmental condition data,” falls within certain methods of organizing  human activity. The limitations that Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional element is merely receiving, determining, and modifying information which is no more than “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). For the reasons described above with respect to Claim(s) 5 and 18 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 6 and 19: The additional limitation(s) of describing “generating,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “generating an alert,” and “in response to determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions,” falls within certain methods of organizing human activity. The limitations that amount to  “apply it,” is the processor. Examiner, notes that the processor is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Furthermore, similar to In re Brown, the court found that cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, in this case the processor will generate an alert after first determining that the medication does or doesn’t comply, which, at best is merely providing an alert after determining if a condition is met. Also, similar to, Similar to, Flook, the court found that performing repetitive calculations is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the processor is able perform various linear regression analysis steps for determining shipment information, which, is well-understood, routine, and conventional functions as taught in applicant’s specification paragraph(s) 0052-0053. For the reasons described above with respect to Claim(s) 6 and 19 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 8 and 21: The additional limitation(s) of describing “determining,” and “modifying,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “the optimized packing configuration is determined,” and “modified and/or influenced based on the collected environmental condition data,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the optimized packing algorithm. Examiner, notes that the optimized packing algorithm is generically claimed that it represents no more than mere Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving, determining, and modifying information which is no more than “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). For the reasons described above with respect to Claim(s) 8 and 21 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 9 and 22: The additional limitation(s) of  “generating,” “storing,” “embedding,” and “linking,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “generating, a unique identifier for the medication order,” “storing or embedding the unique identifier in at least one data source that is affixed to a package including the medication order,” and “linking, the unique identifier to at least a portion of the medication order,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the processor, data source, and the database. Examiner, notes that the processor, data source, and the database are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving, storing, and linking information which is no more than “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). For the reasons described above with respect to Claim(s) 9 and 22 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 10 and  23: The additional limitation(s) of  “tracking,” “scanning,” “reading,” and “tracking,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “tracking the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier,” and “transmitting shipment data and the unique identifier,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the remote server. Examiner, notes that the remote server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, a TLI Communications he court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea. For the reasons described above with respect to Claim(s) 10 and 23 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 13 and 26: The additional limitation(s) of  “generating,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 14. The recitation(s) of “generating correlated temperature data based on past shipment data and historical environmental data, the correlated temperature data MPEP 206.04(a)(1)(III)(B) that recites that the use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper"). For the reasons described above with respect to Claim(s) 13 and 26 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

The dependent claim(s) 2-13 and 15-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-27 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 14, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700). 
	Regarding Claim 1, Winkle et al., teaches a computer-implemented method for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising: 
receiving a 
determining, with at least one processor, predicted environmental conditions for the shipment of the at least one 
determining, with at least one processor, an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one 
generating a visual representation of the optimized packing configuration on a display device. (Paragraph 0045)(Winkle et al. teaches the system is able to provide arrangement and/or stacking instructions to one or more workers, which, define how the workers are to arrange the products, the insulation, and the temperature packs. Winkle et al., also, teaches that the assembly instructions can direct the placement of one or more additional temperature packs, insulations, and/or flexible membrane insulators via images that illustrate the orientation and arrangement of the different 
	With respect to the above limitations: while Winkle et al. teaches a system that is able to receive customer orders and delivery locations. Winkle et al., further, teaches that the system can determine transport parameters that will affect the temperature of the products. The system will obtain expected environmental conditions to be encountered during the transport of the multiple products to the delivery location. Winkle, also, teaches that system is able to determine the quantities of insulation and the number of temperature packs based on the expected environmental conditions of the transport parameters. The system will then provide images that illustrate the orientation and arrangement of the different packages and product insulation arrangements. However, Winkle et al., doesn’t explicitly teach that the order includes a medication order for a patient. 
	But, Luciano, Jr. et al. in the analogous art of a patient placing a medication order, teaches medication order data identifying at least one medication for a patient. (Column 8, Lines 24-37 and 41-54); and (Column 5, Lines 21-27 and 32-35)(Luciano, Jr. et al. teaches receiving at least one prescription order from a patient. Luciano, Jr. et al., further, teaches that the patient is able to input their name and address along with other patient data. The patient is also able to choose certain packaging for the prescription shipment. Examiner, respectfully, notes that the prescription order can include tablets such as vitamins, herbs, oils, over-the-counter medications, supplements, and other products, see Column 5, Lines 32-35)


		Regarding Claim 14, Winkle et al./Luciano, Jr. et al., teaches a system for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising at least one computer including at least one processor, the at least one computer programmed or configured to (Paragraph(s) 0018 and 0021)(Winkle et al. teaches one or more processor readable and/or computer readable media for executing the processes/methods):
receive a medication order comprising medication order data identifying at least one medication for a patient. (See, relevant rejection of Claim 1(a))
determine predicted environmental conditions for the shipment of the at least one medication from the first location to the destination location based at Claim 1(b))
determine an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one medication order based at least partially on the predicted environmental conditions. (See, relevant rejection of Claim 1(c))
generate a visual representation of the optimized packing configuration on a display device. (See, relevant rejection of Claim 1(d))

	Regarding Claim 27, Winkle et al./Luciano, Jr. et al., teaches a computer program product for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising at least one computer-readable medium including program instructions that, when executed by at least one processor of at least one computer, cause the at least one computer to ((Paragraph(s) 0018 and 0021)(Winkle et al. teaches one or more processor readable and/or computer readable media for executing the processes/methods):
	receive a medication order comprising medication order data identifying at least one medication for a patient. (See, relevant rejection of Claim 1(a))
determine predicted environmental conditions for the shipment of the at least one medication from the first location to the destination location based at least partially one the medication order data. (See, relevant rejection of Claim 1(b)
determine an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one medication order based at least partially on the predicted environmental conditions. (See, relevant rejection of Claim 1(c))
generate a visual representation of the optimized packing configuration on a display device. (See, relevant rejection of Claim 1(d))

Claim(s) 2-4, 11-12, 15-17, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and further in view of Garver et al. (US 8,332, 240). 
	Regarding Claim 2, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1 and 
collecting environmental condition data during shipment of the at least one 


	But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches determining whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (Column 3, Lines 40-59 and 65-67); and (Column 4, Lines 1-5)(Garver et al. teaches a method for determining if a vaccine has exceeded a threshold by the system comparing second information that includes a  range of environments read from an environmental sensor (i.e., collected environmental condition data) to a predetermined acceptable threshold range of environments for the product (i.e., predetermined transportation conditions). Garver et al., also, teaches that the environment sensors monitor one or more of temperatures, humidity, moisture content, radiation, vibration and light exposure (i.e., environmental data). Examiner, respectfully, notes that this can be conducted during shipment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can 

	Regarding Claim 3, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 2 and wherein the predicted environmental conditions are determined based at least partially on at least one of the following: a thermodynamic property of a packaging material, a geographical coordinate, an environmental condition, a shipping route, a mode of transportation, or any combination thereof. (Paragraph(s) 0016 and 0027)(Winkle et al. teaches that the expected environmental conditions through which products are to be transported such as temperatures, humidity, potential wind, precipitation (i.e., environmental conditions) an/or historic temperatures relative to a delivery vehicle and/or method of delivery (i.e., a mode of transportation))

	Regarding Claim 4, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 3 and wherein the predicted environmental conditions 
 
Regarding Claim 11, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1. 
However, Winkle et al., doesn’t explicitly teach wherein the medication order data further comprises at least one of a lot number and an expiration date, the method further comprising: 
determining if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. 
generating an alert in response to determining that the shipment should  be recalled. 
transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. 
But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches wherein the medication order data further comprises at least one of a lot number and an expiration date, the method further comprising: 
determining if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. (Column 3, Lines 40-54); and (Column 9, Lines 19-29)(Garver et al. teaches that the tags attached to the vaccine/drugs include vaccine or drug specific data such as a lot number and/or expiration date(s). Garver et al., further, teaches that the system is able to compare first information read from the tag that includes an expiration date with a current date to determine if the vaccine has reached the expiration date indicating the product is expired) 
generating an alert in response to determining that the shipment should  be recalled. (Column 3, Lines 59-64); and (Column 11, Lines 29-34)(Garver et al. teaches that the system can output information regarding the determination based on if the product is expired, which, will designate that the product is unsafe and should not be administered. further, teaches that output can consist of an alarm, see Column , Lines 29-34)
transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (Column 11, Lines 19-34)(Garver et al. teaches that current vaccine date such as expiration date can be sent to an office database, which, an alarm can be provided to the physician and/or office that is related to the vaccine recalls)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a 

	Regarding Claim 12, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1 and 
collecting shipment data 

	With respect to the above limitations: while Winkle et al. teaches collecting environmental information. However, Winkle et al./Luciano, Jr. et al., do not explicitly teach collecting environmental information during delivery and after the medications are delivered to the destination location then determining if the medication complies with the manufacturer data. 
	But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches 
collecting shipment data during shipment. (Column 7, Lines 43-51); and (Column 8, Lines 3-12)Garver et al. teaches that the tags embedded on the vaccine and/or pharmaceutical product environmental characteristic data will be monitored during its service life (from origin to the end user)(i.e., during shipment). Examiner, respectfully, notes that the sensor information can periodically monitor the environment, see column 8, Lines 3-12)
determining whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (Column 9, Lines 51-66)(Garver et al. teaches that upon the medication package arrives at the pharmacy and/or physician’s office the individual vaccine or pharmaceutical container are checked for condition and accuracy by reading the tag. If the container is satisfactory 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of sensing environmental characteristic data periodically during the shipment of the vaccines and after being received by the pharmacy office then the system can scan the vaccine to check that the manufacturer data is satisfactory of Garver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the monitoring of vaccine(s) and other drugs to ensure that the vaccine(s)/drug(s) do not become contaminated. (Garver et al.: Column 1, Lines 30-36)

	Regarding Claim 15, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 14
collect environmental condition data during shipment of the at least one medication from the first location to the destination location. (See, relevant rejection(s) of Claim(s) 2 and 14)
determine whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (See, relevant rejection(s) of Claim(s) 2 and 14)

	Regarding Claim 16, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 15 and wherein the predicted environmental conditions are determined based at least partially on at least one of the following: a thermodynamic property of a packaging material, a geographical coordinate, an environmental condition, a shipping route, a mode of transportation, or any combination thereof. (See, relevant rejection(s) of Claim(s) 3 and 15)
	
	Regarding Claim 17, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 16 and wherein the predicted environmental conditions are determined based at least partially on at least one thermodynamic property of a packaging material. (See, relevant rejection(s) of Claim(s) 4 and 16)

Regarding Claim 24, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 14  and wherein the medication order data further 
determine if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. (See, relevant rejection(s) of Claim(s) 11(a) and 14)
generate an alert in response to determining that the shipment should  be recalled. (See, relevant rejection(s) of Claim(s) 11(b) and 14)
transmit the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (See, relevant rejection(s) of Claim(s) 11(c) and 14)

	Regarding Claim 25, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to: 
collect shipment data during shipment of the at least one medication from the first location to the destination location. (See, relevant rejection(s) of Claim(s) 12(a) and 14)
after the at least one medication has been delivered to the destination location, determine whether the shipment of the at least one medication complies with manufacturer data associated with the at least one medication. (See, relevant rejection(s) of Claim(s) 12(b) and 14) 

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240), and further in view of Smith et al. (US 2013/0289927). 
	Regarding Claim 5, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 2.
	However, Winkle et al./Luciano, Jr. et al./Garver et al., do not explicitly teach 
wherein the predicted environmental conditions are determined based at least partially on a predictive algorithm.
wherein the predictive algorithm is modified based on the collected environment condition data. 
	But, Smith et al. in the analogous art of environmental monitoring, teaches 
wherein the predicted environmental conditions are determined based at least partially on a predictive algorithm. (Paragraph 0172)(Smith et al. teaches a predictive algorithm can estimate one or more future environmental parameters based on calculated trends)
wherein the predictive algorithm is modified based on he collected environment condition data. (Paragraph(s) 0102, 0108, 0111-0112, 0114, and 0172)(Smith et al. teaches environmental data can be collected periodically, which, will then form an ideal line, curve or function, see paragraph 0102. Smith et al., further, teaches that for each environmental data point a predictive equation to calculate a predicted value for the environmental parameter can be determined, see paragraph(s) 0108 and 0111-0112. The system will then estimate the fit of the environmental 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., and determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., by incorporating the teachings of using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve cold storage processes by preventing cold chain failures before they occur by predicting temperatures via predictive algorithms. (Smith et al.: Paragraph 0006)

	Regarding Claim 18, Winkle et al./Luciano, Jr. et al./Garver et al./Smith et al., teaches all the limitations as in Claim 15
wherein the predicted environmental conditions are determined based at least partially on a predictive algorithm. (See, relevant rejection of Claim 5(a) and 15)
wherein the predictive algorithm is modified based on the collected environment condition data. (See, relevant rejection of Claim 5(b) and 15) 

Claim(s) 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240), and further in view of Niemiec et al. (US 6,839,304). 
Regarding Claim 6, Winkle et al./Luciano, Jr. et al./Garver et al., teaches all the limitations as applied to Claim 2.
However, Winkle et al./Luciano, Jr. et al, do not explicitly teach further comprising generating an alert in response to determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions. 
	But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions. (Column 3, Lines 40-59 and 65-67); and (Column 4, Lines 1-5)(Garver et al. teaches a method for determining if a vaccine has exceeded a threshold by the system comparing second information that includes a  range of environments read from an environmental sensor (i.e., collected environmental condition data) to a 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the monitoring of vaccine(s) and other drugs to ensure that the vaccine(s)/drug(s) do not exceed a temperature threshold. (Garver et al.: Column 1, Lines 9-19)
	With respect to the above limitations: while Garver et al. teaches determining if the medication shipment complies or does not comply with a predetermined transportation condition. However, Winkle et al./Luciano, Jr. et al./Garver et al., do not explicitly teach generating an alert based on the compliance or non-compliance.
further comprising generating an alert in response to determining that the shipment of the at least one medication complies or does not comply. (Column 3, Lines 25-44)(Niemiec et al. teaches a system that includes a temperature sensor, which, will be used to determine if the allowable temperature limits have been exceeded (i.e., does not comply) and if they are then the system will issue an alarm)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., and determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., by incorporating the teachings of determining if a threshold has been exceeded for a medication package and if it has then generating an alarm of Niemiec et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the safety, compliance and cost of prescription drugs and over-the-counter drugs in the hospital by acquire information of the medication. (Niemiec et al.: Column 1, Lines 50-54)
	
	Regarding Claim 7, Winkle et al./Luciano, Jr. et al./Garver et al./Niemiec et al., teaches all the limitations as applied to Claim 6. 
	However, Winkle et al./Luciano, Jr. et al./Garver et al., do not explicitly teach further comprising transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. 
	But,  Niemiec et al. in the analogous art of delivery of medications to patients, teaches further comprising transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (Column 3, Lines 25-44)(Niemiec et al. teaches an alarm will be provided to either a patient (i.e., patient) or a medical professional responsible for the patient (i.e., physician and/or caregiver) informing them that the packaged medication should not be used if the package has been subjected to temperature conditions that are outside acceptable limits)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., and determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., by incorporating the teachings of determining if a threshold has been exceeded for a medication package and if it has then generating an alarm that will provided to a patient 

	Regarding Claim 19, Winkle et al./Luciano, Jr. et al./Garver et al./Niemiec et al., teaches all the limitations as applied to Claim 15 and wherein the at least one computer is further programmed or configured to generate an alert in response to determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions. (See, relevant rejection(s) of Claim(s) 6 and 15)
Regarding Claim 20, Winkle et al./Luciano, Jr. et al./Garver et al./Niemiec et al., teaches all the limitations as applied to Claim 19 and wherein the at least one computer is further programmed or configured to transmit the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (See, relevant rejection(s) of Claim(s) 7 and 19) 

Claim(s) 8, 13, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and further in view of Aghassipour (US 2008/0291033).
Regarding Claim 8, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1.
However, Winkle et al./Luciano, Jr. et al., do not explicitly teach 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. 
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data.
	But, Aghassipour in the analogous art of monitoring environmental conditions for determining packaging of goods, teaches 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. (Paragraph 0095)(Aghassipour teaches an optimization engine (i.e., optimized packing algorithm) is able to determine all of the possible packaging container options for a product)
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data. (Paragraph(s) 0096-0098 and 0102)( Aghassipour teaches that based on the forecasted weather conditions the quantity of packaging thermal packs can be determined for the items packaging requirements. further, teaches that the optimization engine will then be able to present to the user shipping solutions, which, will contain the amount of refrigerant/heat and packaging type/material for the user package (i.e., optimized packing algorithm influenced based on the collected environmental condition data))


	Regarding Claim 13, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1.
	However, Winkle et al./Luciano, Jr. et al., do not explicitly teach 
generating correlated temperature data based on past shipment data and historical environmental data.  
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane.
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data.  
	But, Aghassipour in the analogous art of monitoring environmental conditions for determining packaging of goods, teaches 
generating correlated temperature data based on past shipment data and historical environmental data. (Paragraph(s) 0047 and 0098)( Aghassipour teaches generating a temperature profile for each of the possible routes based on predetermined/historical temperature data stored in a weather database (i.e., historical environmental data) and a shipments’ seasonal and geographical route (i.e., past shipment data))   
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane. (Paragraph(s) 0039, 0047, 0049, and 0098)( Aghassipour teaches the ambient temperature profile is based on historical temperatures of a weather database (i.e., historical environmental conditions) and the weather is based on saved temperature information from past shipments (i.e., past shipment data), which, the ambient temperature profile can be generated during a current packaging route (i.e., at least one shipping lane)) 
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data. (Paragraph 0078)( Aghassipour teaches that the environmental conditions can be linked to the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of determining a temperature profiled based on historical weather temperatures along past shipment locations, which, environmental conditions can be based on those locations of Aghassipour, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent products from perishing by preventing the environmental conditions of the product from diverting from the environmental parameters.  (Aghassipour: Paragraph 0113 and Claim 15)
	Regarding Claim 21, Winkle et al./Luciano, Jr. et al./Aghassipour, teaches all the limitations as applied to Claim 14 and 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. (See, relevant rejection(s) of Claim(s) 8(a) and 14)
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data. (See, relevant rejection(s) of Claim(s) 8(b) and 14)

	Regarding Claim 26, Winkle et al./Luciano, Jr. et al./ Aghassipour, teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to
generating correlated temperature data based on past shipment data and historical environmental data.  (See, relevant rejection(s) of Claim(s) 13(a) and 14)
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane. (See, relevant rejection(s) of Claim(s) 13(b) and 14)
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data.  (See, relevant rejection(s) of Claim(s) 13(c) and 14)

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and further in view of Summers et al. (US 2013/0282401).
Regarding Claim 9, Winkle et al./Luciano, Jr. et al., teaches all the limitations as applied to Claim 1.
However, Winkle et al./Luciano, Jr. et al., do not explicitly teach 
generating, with at least one processor, a unique identifier for the medication order.
storing or embedding the unique identifier in at least one data source that is affixed to a package including the medication order.
linking, in at least one database, the unique identifier to at least a portion of the medication order. 
	But, Summers et al. in the analogous art of tracking and dispensing prescription medication, teaches 
generating, with at least one processor, a unique identifier for the medication order. (Paragraph(s) 0028-0029 and 0041)(Summers et al. teaches generating prescription labels at the pharmacy for medication containers in response to receiving prescription orders. Summers, et al., further, teaches the labels will have a machine readable code that includes a prescription number (i.e., unique identifier). This prescription number will be assigned to each order, which, includes its own 12-digit number)
storing or embedding the unique identifier in at least one data source that is affixed to a package including the medication order. (Paragraph 0030 and 0041)(Summers et al. teaches that the prescription data can include a prescription number (i.e., unique identifier) that can be stored or encoded in the form of machine readable code and/or a barcode (i.e., data source), which, the machine readable code and/or barcode is placed on a medication label. Summers et al., further, teaches that the prescription label with the machine readable code will be applied to the 
linking, in at least one database, the unique identifier to at least a portion of the medication order.  (Paragraph 0041)(Summers et al. teaches that the prescription data can be uploaded and/or updated to a database, which, is associated with each patient prescription shipments (i.e., linking the unique identifier to a portion of the medication order))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of generating prescription numbers that are stored in a barcode on a shipment label of the medication, which, is then updated/uploaded to a database that is associated with a patient prescription shipment of Summers et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent prescription medication from being lost or stolen by ensuring pharmacies ship all prescription medications to the correct healthcare facilities. (Summers et al.: Paragraph 0003)

	Regarding Claim 22, Winkle et al./Luciano, Jr. et al./Summers et al., teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to:
generate a unique identifier for the medication order. (See, relevant rejection of Claim 9(a) and 14)
store or embed the unique identifier in at least one data source that is affixed to a package including the medication order. (See, relevant rejection of Claim 9(b) and 14)
link, in at least one database, the unique identifier to at least a portion of the medication order. (See, relevant rejection of Claim 9(c) and 14)

Claim(s) 10 and  23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Summers et al. (US 2013/0282401), and further in view of Kodger, Jr. (US 2006/0229895).
	Regarding Claim 10, Winkle et al./Luciano, Jr. et al./Summers et al., teaches all the limitations as applied to Claim 9 .
	However, Winkle et al./Luciano, Jr. et al./Summers et al., do not explicitly teach 
tracking the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. 
transmitting, to at least one remote server, shipment data and the unique identifier. 
	But, Kodger, Jr. in the analogous art of tracking packages, teaches 
tracking the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. (Paragraph 0075)(Kodger, Jr. teaches tracking items shipped via a carrier. The carrier is able to receive one or more items (i.e., packages) from a shipper that are to be shipped to a destination. The items being shipped are label that includes shipping information and tracking number. Kodger, Jr., further, teaches that as the one or more items are received at the various intermediate locations between the origin and destination they will be scanned at certain time intervals for the packages tracking number  (i.e., periodically scanning the at least one data source to retrieve the unique identifier). Examiner, respectfully, notes that the shipping label is the form of machine-readable code or a barcode or an RFID transponder that contains the encoded package tracking number)
transmitting, to at least one remote server, shipment data and the unique identifier. (Paragraph 0068 and 0075)(Kodger, Jr. teaches that the package is tracked by reading or scanning the package tracking number, which, the package tracking number along with the location, date, and time of each scan or read is stored in a tracking database with the last scan information)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products 
	
	Regarding Claim 23, Winkle et al./Luciano, Jr. et al./Summers et al., teaches all the limitations as applied to Claim 22 and wherein the at least one computer is further programmed or configured to
track the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. (See, relevant rejection(s) of Claim(s) 10(a) and 22) 
transmitting, to at least one remote server, shipment data and the unique identifier.  (See, relevant rejection(s) of Claim(s) 10(b) and 22)

Conclusion

Haarmann et al. (US 8,375,730). Haarmann et al. teaches a datalogging device can be used to monitor temperature data throughout shipment. Haarmann et al., further, teaches that the environmental temperatures along the shipment routes can be complied by actually monitoring the temperatures. also, teaches that database can contain this environmental temperature as predicted temperature ranges, which ,the products will be exposed to during the shipment process to a specified location. Haarmann et al., also, teaches an algorithm that can select an appropriate shipping system for the product based on the predicted temperatures in the database. The system can include packing the container with insulated materials and/or other temperature control agents such as ice, gel packs or dry ice. Haarmann et al., also, teaches that the algorithm can derive the container based on maintaining the product temperature within the required range under the predicted conditions. 
Levine et al. (US 6,721,762). Levine et al. teaches a packing configuration system that is able to determine a preferred way to pack items by taking into account a customer’s order fragility, compatibility, dimensions, and other restrictions. Levine et al., further, teaches displaying the packing configuration for the items to a user. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628